NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 28 2022
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JONATHAN SAVAS; et al.,                          No.    20-56045

                Plaintiffs-Appellants,           D.C. No.
                                                 3:20-cv-00032-DMS-DEB
 v.

CALIFORNIA STATE LAW                             MEMORANDUM*
ENFORCEMENT AGENCY, a labor
organization; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Dana M. Sabraw, Chief District Judge, Presiding

                      Argued and Submitted February 8, 2022
                                Portland, Oregon

Before: PAEZ and NGUYEN, Circuit Judges, and TUNHEIM,** District Judge.



      Plaintiffs-Appellants Jonathan Savas, et al. (the “Lifeguards”) appeal the

district court’s dismissal for failure to state a claim on their 42 U.S.C. § 1983


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
claims against Defendants-Appellees California Statewide Law Enforcement

Agency (“CSLEA” or “union”) and Betty Yee and Xavier Becerra in their official

capacities (the “State Defendants”). The Lifeguards are union members of

CSLEA. They allege that CSLEA and the State Defendants violated their First

Amendment rights by enforcing a maintenance of membership requirement that

limited the period within which the Lifeguards could resign their union

membership. We have jurisdiction under 28 U.S.C. § 1291.

      This Court’s decision in Belgau v. Inslee controls. 975 F.3d 940 (9th Cir.

2020). The Lifeguards, who agreed to become union members, argued that the

maintenance of membership requirement, located in the collective bargaining

agreement and incorporated into their membership applications, is unconstitutional

under Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018).

      “Neither an agency fee nor any other payment to the union may be deducted

from a nonmember’s wages, nor may any other attempt be made to collect such a

payment, unless the employee affirmatively consents to pay.” Janus, 138 S. Ct. at

2486. The Lifeguards do not argue that union membership was a requirement of

employment and agree that they voluntarily chose to join the union. The district

court correctly concluded that the holding in Janus applied to nonunion members

only and because the Lifeguards are union members, Janus is inapplicable here.




                                         2
      The Lifeguards cannot escape this conclusion by arguing they become

nonmembers once they make their resignation known to the union. A member of a

union continues to be bound by the requirements of their membership application,

including their duty to pay dues, even if they decide that they no longer want the

benefits of union membership. See N.L.R.B. v. U.S. Postal Serv., 827 F.2d 548,

554 (9th Cir. 1987) (“A party’s duty to perform . . . is not excused merely because

he decides that he no longer wants the consideration for which he has bargained.”).

      The Lifeguards have made no serious argument that they were compelled to

join the union. Though the Lifeguards had to choose, at the time they joined,

between an agency fee and union membership, the Lifeguards still made the

affirmative choice to become members. Furthermore, any assertion of compulsion

is undermined by the fact that the Lifeguards had the opportunity to resign their

membership during the June 2019 opt-out window, after the decision in Janus had

rendered agency fees unconstitutional.

      As the Court explained in Belgau, “[t]he First Amendment does not support

[a union member’s] right to renege on their promise to join and support the union.”

Belgau, 975 F.3d at 950. The Lifeguards entered into a contract with the union

through which they agreed to be bound by certain limitations on when they could




                                         3
resign that membership.1 The contractual term that bound the Lifeguards to the

maintenance of membership requirement was neither uncertain, indefinite, or

ambiguous. The fact that the maintenance of membership requirement appeared in

a separate document does not render the term unenforceable. Poublon v. C.H.

Robinson Co., 846 F.3d 1251, 1269 (9th Cir. 2017) (“Under California law, a

contract and a document incorporated by reference into the contract are read

together as a single document.”). When “legal obligations are self-imposed, state

law, not the First Amendment, normally governs.” Belgau, 975 F.3d at 950

(quoting Cohen v. Cowles Media Co., 501 U.S. 663, 671 (1991)) (cleaned up).

Thus, a maintenance of membership requirement is not invalidated by the First

Amendment because the limitation stems from a private agreement.

      Belgau requires this conclusion. There are no meaningful distinctions

between this case and Belgau that persuade us a different outcome is warranted.

The only potentially relevant difference is that the irrevocability period in Belgau

was one year whereas here it is four. But the Lifeguards have failed to present any



1
 This conclusion presumes that there was a valid contract between the Lifeguards
and CSLEA. The district court held that a contract existed between the Lifeguards
and the CSLEA via the membership applications. We must accept this finding
unless we have a “definite and firm conviction that a mistake has been committed.”
Concrete Pipe & Prods. of Cal., Inc. v. Const. Laborers Pension Trust for S. Cal.,
508 U.S. 602, 622 (1993). As the Lifeguards have not provided more than brief
allegations that the district court committed clear error, no mistake was committed.
Thus, there was a valid contract between the Lifeguards and CSLEA.

                                          4
plausible reason why an irrevocability period of one year is constitutionally

permissible, but four years would not be. Thus, we affirm the district court’s

holding that the Lifeguards have failed to state a plausible claim because the

maintenance of membership requirement does not implicate the First Amendment.2

AFFIRMED.




2
    The claims against CSLEA also fail for lack of stat action under Belgau.

                                           5